DETAILED ACTION
This office action is in response to the communication received on 04/19/2021 concerning application no. 16/316,447 filed on 01/09/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Prosecution Highway Cases
Per the decision reached on 09/09/2019 regarding the petition filed 08/09/2019, the instant application has been made special under the provisions of the Patent Prosecution Highway (PPH) program.  Applicant is encouraged to review supporting material for cases made special under the provisions of the Patent Prosecution Highway (PPH) program: https://www.uspto.gov/patents-getting-started/international-protection/patent-prosecution-highway-pph-fast-track.
Applicant is reminded that any claims presently in the instant application or amendments made during prosecution of the instant application must sufficiently correspond to the claims allowed by the office of earlier examination.  A US claim will be considered to sufficiently correspond with claims allowed by the office of earlier examination if the US claims are of the same or similar scope, or the US claims are narrower in scope than the allowed claims.  The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form.  Amendments which incorporate prior must be accompanied by a certification statement per section IV, paragraph III on page 4 of the notice published on the patent prosecution highway website (https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf).  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.

Claim Amendments Received February 22, 2021
Consistent with paragraph 4, above, a certification statement is required for any amendments to the claims in an application participating in the patent prosecution highway program.  While a certification statement was filed with the amendment received 04/19/2021 purporting to identify claim 11 in the OEE application, published as EP 3 454 770, to which newly presented claims 37 – 43 sufficiently correspond, such correspondence is not present (see below).  Therefore, the amendment is not entered and considered to be non-responsive.
The PPH program prohibits amendments not supported by original dependent claims. At least the “navigation modality” as currently claimed in claims 37, 38, 39 and 43, is unsupported by dependent claims 34 and 35.  At least the differing forms of the structures (radio-opaque or nuclear-magnetically resonant), the form of the associated medical navigation system (infrared, fluoroscopic or electromagnetic) and the use of multiple wavelength bands are unsupported by dependent claims 34 and 35.



11. A system (1) for conducting medical navigation, comprising:
a) a tracking frame (13) including a tracking marker array (2) comprising at least three optical markers (3) and a tracking frame connector (6) for connecting the tracking frame (13) with the registration frame (4), wherein an image marker (11) is provided in or on the tracking frame connector (6);
b) a registration frame (4), comprising:
a patient support unit attachment part (9) for attaching the registration frame (4) to a patient support unit;
at least three image markers (12) which are arranged in or on the registration frame (4);
a plurality of attachment parts (5) for attaching the tracking frame (13) directly or indirectly to the registration frame (4),characterized in that
the tracking marker array (2) and the tracking frame connector (6) are provided as separate connectable pieces.
12. The system (1) according to the preceding claim, wherein the attachment part (5) is constituted such that the tracking frame (13) is attachable to the registration frame (4) in a predetermined orientation relative to the registration frame (4).
13. The system (1) according claim 11, wherein at least three image markers (11) are provided in or on the tracking frame (13), and wherein the attachment part (5) is constituted such that the tracking frame (13) is attachable to the registration frame (4) in a not-predetermined orientation relative to the registration frame (4).

	While the subject matter of these claims may sufficiently correspond to claims 33 – 35 of the instant application, no such correspondence is seen between claims 37 – 43 as filed 04/19/2021 and claim 11 of EP 3 454 770 (the later publication of application 17755074.6, the OEE application) as asserted by applicant in the reply filed 04/19/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793